Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-19-00419-CR

                                      Jeanette Lee BARTON,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR5209
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 13, 2019

DISMISSED

           On August 15, 2019, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record within thirty days. See TEX. R. APP. P.

25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003,

order). Appellant did not respond and an amended certification was not filed. The clerk’s record

does not contain a certification that shows the defendant has the right of appeal; to the contrary,

the trial court certification in the record states “this criminal case is a plea-bargain case, and the
                                                                                 04-19-00419-CR


defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the

punishment assessed did not exceed the punishment recommended by the prosecutor and agreed

to by the defendant; therefore, the clerk’s record supports the trial court’s certification that

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the

appeal. See TEX. R. APP. P. 25.2(d).

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-